Citation Nr: 1808381	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-30 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1948 to September 1948, and from July 1956 to July 1965, and in the United States Air Force from August 1950 to November 1951, and from September 1965 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim.

In an August 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  Such a hearing was scheduled in October 2017 to address the Veteran's claim.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim on appeal.

Initially, the Board notes that any outstanding VA medical records and any identified, outstanding private records should be obtained and associated with the claims file.

The Veteran reports that he was exposed to Agent Orange while stationed in Ubon, Thailand.  The Veteran's military personnel record indicates he was stationed at the Ubon Air Force Base from January 1972 to December 1972.  The Veteran's DD-214 lists the Veteran's military occupational specialty (MOS) during that time as television equipment repairman.  

An October 1999 VA treatment record indicates the Veteran was seen for his diagnosed hypertensive vascular disease.  The physician noted the Veteran to be status post aortic valve replacement, which the Veteran underwent in February 1999, as well as a one-vessel coronary artery bypass graft.

A June 2001 VA treatment record describes the Veteran being seen in the emergency room the month prior for a transient ischemic attack.  At the time of treatment, the Veteran's heart was noted as having a regular rate and rhythm without murmur, gallop, or rub.

VA treatment notes from 2001 through 2010 show treatment for hyperlipidemia, a condition which may be associated with ischemic heart disease.

A January 2012 Compensation and Pension Service Memorandum concludes that limited testing of tactical herbicides was conducted in Thailand from April 1964 to September 1964 in the Pranburi Military Reservation.  Additionally, it is noted that herbicides were sprayed along the perimeters of Air Force bases in Thailand, including Ubon Air Force base.

In an April 2012 Notice of Disagreement (NOD), the Veteran stated that herbicides were used throughout the Ubon Air Force Base.

In an April 2014 statement, the Veteran reported that he was in charge of electronic equipment on aircraft that "sprayed Ho Chi Min Trail Agent Orange."  

The Veteran has not been provided a VA examination to determine if his claimed condition is related to his active duty service.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the Veteran's claimed herbicide exposure, an examination is needed to determine whether he has ischemic heart disease, a disability presumptively associated with herbicide exposure per VA regulation.  If the Veteran does not qualify for presumptive service connection based on herbicides, and examination is still required to determine if the Veteran's condition is directly related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's VA medical records are updated and associated with the claim file.

Additionally, ask the Veteran to identify any outstanding private medical records concerning any medical care for his heart disability since service separation.  Make arrangements to obtain all records that he adequately identifies and that not have already been obtained, and then associate them with the claim file.

2.  Provide the Veteran with a VA examination to address the nature and likely etiology of any currently diagnosed heart disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The Veteran's claim file and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

All findings should be described in detail and all necessary diagnostic testing performed.  After examining the Veteran and reviewing his claims file, the examiner is asked to:

a.  Indicate all heart disabilities currently shown, and specify whether ischemic heart disease is currently shown.

b.  For each heart disability currently shown, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to any incident of service, or began within one year after discharge from active service, or was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that a disability was not directly caused by herbicides by stating that the claimed disability is not on the list of diseases and conditions associated with herbicide exposure under VA regulations.   

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

d.  Then, readjudicate the service connection claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




